Citation Nr: 1000433	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-03 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a right forearm 
disorder.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.  


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to October 
2003.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in April 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further 
development is needed.  Review of the record suggests that 
there are outstanding VA treatment records.  See July 2008 
Supplemental Statement of the Case (references review of VA 
treatment records in CAPRI).  The Board is only able to 
review records which have been associated with the claims 
file; thus, all relevant and outstanding VA treatment records 
must be obtained and associated with the claims file.  

Furthermore, with respect to the claims of service connection 
for a right knee disorder and a left ankle disorder, another 
examination is needed.  Review of the service medical 
evidence reveals complaints pertaining to the right knee and 
left ankle during service.  Post-service records also reflect 
complaints pertaining to the left ankle and right knee as 
well as findings of "strain" in the left ankle and right 
knee.  See May 2006 and October 2008 VA examination records.  
A "strain" is not necessarily a chronic disability; rather, 
the term merely indicates the existence an "overstretching 
or overexertion of some part of the musculature".  See 
Dorland's Illustrated Medical Dictionary 973 (30th ed. 2003).  
Thus, another examination must be conducted to determine if 
the Veteran has a chronic service-connectable disability of 
the left ankle and right knee that is related to service. 

Accordingly, the case is REMANDED for the following action:

1. The AMC should obtain any outstanding, 
relevant VA treatment records and 
associate them with the file.  If VA 
records are unavailable, notify the 
Veteran in accordance with 38 C.F.R. § 
3.159(e).

2.  The AMC should afford the Veteran a 
VA examination to determine the nature 
and etiology of his left ankle and right 
knee complaints.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the 
report. 

The examiner is requested to state 
whether the Veteran has pathology of the 
left ankle and right knee.  For any 
documented pathology, the examiner is 
requested to state whether it is at least 
as likely as not that the pathology was 
incurred in service or is casually 
related to service, to include the in-
service treatment.  The examiner is 
requested to provide a rationale for all 
offered opinions, preferably with 
discussion of the in-service complaints 
and findings and the histories of pain 
since service.  

In formulating the opinion, the examiner is 
asked to consider that the term "at least 
as likely as not" does not mean "within the 
realm of possibility."  Rather, it means 
that the weight of the medical evidence 
both for and against the conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as it is to 
find against causation. 

3.  Thereafter, the AMC should 
readjudicate the appellant's claims after 
reviewing all evidence presented after 
the July 2008 Supplemental Statement of 
the Case.  If the benefits sought on 
appeal remain denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


